887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andrew L. CAIN, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 88-2058.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1989.

Before BOYCE F. MARTIN, Jr. and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Petitioner, Andrew L. Cain, appeals an order of the district court which dismissed his petition for a writ of habeas corpus.  He now moves for a transfer of custody and the imposition of sanctions against respondent.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
In September 1984 petitioner pleaded guilty to assault with intent to inflict great bodily harm and was sentenced to a term of 6 to 10 years imprisonment.  Upon the unsuccessful conclusion of his direct appeal, he filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Western District of Michigan.  In support of his request for that relief, he maintained that his conviction was invalid because:  1) it was not supported by sufficient evidence;  2) the trial court had failed to observe the required procedures to ensure the voluntariness of his guilty plea;  3) there was an insufficient factual basis for the plea;  4) he had not received effective assistance of counsel;  and 5) the failure to provide him with transcripts of various court proceedings and other related documents had interfered with his rights to present a defense and pursue an appeal.  Upon the recommendation of a magistrate, however, the district court determined that petitioner had not exhausted available state remedies as to the last of those claims and dismissed the petition for habeas relief.  Petitioner then filed this appeal.


3
Based upon a careful review of the record as well as the briefs, this court concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.    See Pillette v. Foltz, 824 F.2d 494, 498 (6th Cir.1987).  Accordingly, the motion for transfer of custody and the imposition of sanctions is hereby denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.